        Case 2:19-cv-01782-ACA Document 31 Filed 05/08/20 Page 1 of 9                     FILED
                                                                                 2020 May-08 PM 04:02
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


            Q   IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


DYNO NOBEL INC.,                    ]
                                    ]
    Plaintiff,                      ]
                                    ]
v.                                  ]                     2:19-cv-01782-ACA
                                    ]
MS & R EQUIPMENT CO., INC., et al., ]
                                    ]
    Defendants.                     ]

                  MEMORANDUM OPINION AND ORDER

      Before the court is Plaintiff Dyno Nobel, Inc.’s motion to dismiss three of the

claims made in the amended counterclaim filed by Defendants MS & R Equipment,

Co. Inc.” (“MSR”) and Cedar Lake Mining, Inc. (“Cedar Lake”). (Doc. 25).

      Dyno Nobel filed its complaint in diversity against MSR and Cedar Lake,

alleging that they failed to pay for goods they had purchased from Dyno Nobel.

(Doc. 1-1 at 2–7; Doc. 1-1 at 3). MSR and Cedar Lake then filed a counterclaim

(doc. 7), which they have since amended (doc. 24). In the amended counterclaim,

MSR and Cedar Lake assert against Dyno Nobel claims for (1) breach of contract

(“Count One”); (2) violation of the Federal Surface Mining Control and Reclamation

Act (“FSMCRA”), 30 U.S.C. § 1270(f) (“Count Two”); (3) violation of the Alabama

Surface Mining Control and Reclamation Act (“ASMCRA”), Ala. Code § 9-16-
         Case 2:19-cv-01782-ACA Document 31 Filed 05/08/20 Page 2 of 9




95(f) (“Count Three”); and (4) trespass to real property (“Count Four”) (Doc. 24 at

6–8).

        The court GRANTS the motion to dismiss. The court WILL DISMISS

Count One of the amended counterclaim WITH PREJUDICE because MSR and

Cedar Lakes do not allege that Dyno Nobel failed to perform an obligation set out

in the contract, instead alleging only that it performed its obligations badly. The

court WILL DISMISS Counts Two and Three WITHOUT PREJUDICE because

MSR and Cedar Lakes do not allege that they satisfied the condition precedent to

filing suit under the FSMCRA or the ASMCRA.

   I.      BACKGROUND

        At this stage, the court must accept as true the factual allegations in the

challenged pleading and construe them in the light most favorable to the non-

movant. Butler v. Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012).

The court may also consider exhibits attached to the pleading. Hoefling v. City of

Miami, 811 F.3d 1271, 1277 (11th Cir. 2016).

        In their amended counterclaim, MSR and Cedar Lake allege that they had a

business relationship with a company that provided “explosive products and

services” at their mines “in accordance with certain longstanding operating

procedures and industry standards.” (Doc. 24 at 2 ¶ 6). After Dyno Nobel acquired

that company, it entered a letter agreement with MSR and Cedar Lakes (id. at 2 ¶ 8),



                                         2
          Case 2:19-cv-01782-ACA Document 31 Filed 05/08/20 Page 3 of 9




under which Dyno Nobel agreed to provide discounts on certain services and to

continue offering other services at the same price for three years. (Doc. 24-1 at 1).

The letter also stated: “The other valued employees of [the previous company] will

continue to provide the same support and interaction with your operation as before.”

(Id.).

         Throughout 2019, at several different mines, Dyno Nobel failed to properly

assess the environmental conditions at a mine pit and used “improper blasting hole

patterns, blasting shot sequencing, powder factors, and blasting products and

accessories.” (Doc. 24 at 3–5 ¶¶ 9, 11, 13–14). These practices caused Dyno Nobel

to blast through coal seams, which increased costs and reduced productivity. (Id. at

3–5 ¶¶ 10, 12, 15). In addition, Dyno Nobel dumped explosive emulsion containing

ammonium and nitrates mixed with diesel fuel on an open spoil of property at

another mine, resulting in contamination, and although MSR and Cedar Lakes

notified Dyno Nobel of the need for clean-up, it did nothing. (Id. at 4 ¶ 13).

   II.      DISCUSSION

         Dyno Nobel seeks to dismiss Counts One, Two, and Three of MSR and Cedar

Lakes’ amended counterclaim for failure to state a claim.

         “To survive a motion to dismiss, the plaintiff must plead ‘a claim to relief that

is plausible on its face.’” Butler, 685 F.3d at 1265 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). “A claim has facial plausibility when the



                                             3
        Case 2:19-cv-01782-ACA Document 31 Filed 05/08/20 Page 4 of 9




plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). This standard “does not require detailed factual allegations, but it

demands     more    than   an    unadorned,    the-defendant-unlawfully-harmed-me

accusation.” Id. (quotation marks omitted).

      1. Count One (Breach of Contract)

      In Count One, MSR and Cedar Lakes assert that Dyno Nobel breached the

letter agreement by dumping explosive emulsion on an open spoil of their property

and by failing to provide explosive products and services “in accordance with

historic operational procedures and industry standards.” (Doc. 24 at 6 ¶¶ 18–19).

      To prevail on a breach of contract claim under Alabama law, the plaintiff must

establish (1) the existence of a valid contract; (2) the plaintiff’s own performance

under the contract; (3) the defendant’s nonperformance; and (4) that the breach of

the contract caused damages. Shaffer v. Regions Fin. Corp., 29 So. 3d 872, 880

(Ala. 2009).

      The parties agree that the letter agreement constituted a contract, but they

disagree about whether Dyno Nobel’s conduct was a breach of that contract. Dyno

Nobel contends that the contract was only for reduced prices on goods and services,

and that there is no allegation that they charged different prices than promised, so a

purported failure to provide those goods and services “in accordance with historic



                                          4
        Case 2:19-cv-01782-ACA Document 31 Filed 05/08/20 Page 5 of 9




operational procedures and industry standards” is not a breach of the contract. (Doc.

25 at 4–5). According to Dyno Nobel, at best this is a claim for breach of an implied

warranty of workmanship, which MSR and Cedar Lakes did not assert in their

amended counterclaim. (Doc. 29 at 4–5). MSR and Cedar Lakes respond that (1) the

contract provides that Dyno Nobel will provide the goods and services the same way

that the predecessor company did, and (2) a failure to provide goods and services in

a commercially reasonable manner is a breach of contract. (Doc. 28 at 3).

      The court agrees with Dyno Nobel. Alabama law does not make performing

in a commercially reasonable way an element of a claim for breach of contract; a

failure to perform reasonably is, instead, an element of a claim for breach of an

implied warranty of workmanship. See Blackmon v. Powell, 132 So. 3d 1, 5 (Ala.

2013). In Blackmon, the plaintiff sued for both breach of contract and breach of the

implied warranty of workmanship. The Alabama Supreme Court explained that

“technical performance of the contract . . . may survive a pure breach-of-contract

action, [but] an action alleging the breach of an implied warranty, such as the implied

warranty of workmanship, can overcome this obstacle.” Id. (quoting Turner v.

Westhampton Court, LLC, 903 So. 2d 82, 93 (Ala.2004)). Because the defendant

had “technically fulfilled his obligations under his contract . . . by completing the

tasks he was hired to do, regardless of the quality of the plumbing services he

provided,” the breach of contract claim failed. Id.



                                          5
        Case 2:19-cv-01782-ACA Document 31 Filed 05/08/20 Page 6 of 9




      Here, although MSR and Cedar Lakes allege that Dyno Nobel failed to

perform in accordance with “historic operational procedures and industry

standards,” they do not allege that Dyno Nobel failed to perform any obligation that

that it had agreed to perform under the contract. In their briefs, MSR and Cedar

Lakes argue that the contract’s promise that “other valued employees of [the

previous company] will continue to provide the same support and interaction with

your operation as before” is just such an obligation. (Doc. 28 at 3; see Doc. 24-1 at

1). But “support and interaction” cannot be read as “commercially reasonable” or,

in the terminology of the amended counterclaim, “historic operational procedures

and industry standards.” (See Doc. 24 at 6 ¶ 18). Thus, under Blackmon, MSR and

Cedar Lakes fail to state a claim for breach of contract.

      Accordingly, the court GRANTS Dyno Nobel’s motion with respect to Count

One and WILL DISMISS the breach of contract claim WITH PREJUDICE.

      2. Violations of the FSMCRA and ASMCRA

      In Counts Two and Three, MSR and Cedar Lakes assert that Dyno Nobel

violated the FSMCRA and the ASMCRA by dumping explosive emulsion

containing ammonium and nitrates mixed with diesel fuel on an open spoil of their

property. (Doc. 24 at 6–7 ¶¶ 24, 27). Dyno Nobel moves to dismiss these counts on

the basis that MSR and Cedar Lakes failed to satisfy the notice provisions set out in

the statutes and their implementing regulations. (Doc. 25 at 6–10; Doc. 29 at 5–6).



                                          6
        Case 2:19-cv-01782-ACA Document 31 Filed 05/08/20 Page 7 of 9




      The FSMCRA and the ASMCRA permit “[a]ny person who is injured in his

person or property through the violation by any operator of any rule, regulation,

order, or permit issued pursuant to this chapter [to] bring an action for damages.” 30

U.S.C. § 1270(f); see Ala. Code § 9-16-95(f) (using almost identical language).

Each statute also contains a notice provision. 30 U.S.C. § 1270(b); see Ala. Code

§ 9-16-95(b). And the Supreme Court has held that compliance with an identical

notice provision in a different statute is a “mandatory condition[ ] precedent to

commencing suit.” Hallstrom v. Tillamook Cty., 493 U.S. 20, 23 n.1, 31 (1989)

      As MSR and Cedar Lakes note, although the statutory notice provisions in the

FSMCRA and ASMCRA clearly apply to citizen suits for injunctive relief, whether

they apply to citizen suits for damages is unclear. See 30 U.S.C. § 1270(b)(1)–(2)

(requiring notice and expressly referring to subsection (a), which relates only to

lawsuits for injunctive relief); see Ala. Code § 9-16-95(b)(1)–(2) (same). But even

if the statutes are unclear, the regulations are not. The federal regulations clearly

provide that “[a] person who intends to initiate a civil action on his or her own behalf

under section 520 of the Act [i.e., § 1270] shall give notice of intent to do so, in

accordance with this section.” 30 C.F.R. § 700.13(a). The rest of § 700.13 sets out

specific requirements to give notice, which includes giving notice to relevant

regulatory authorities. Id. § 700.13(b)–(f). The state regulations mirror the federal

regulations. Ala. Admin. Code § 880-X-2A-.09.



                                           7
          Case 2:19-cv-01782-ACA Document 31 Filed 05/08/20 Page 8 of 9




      MSR and Cedar Lakes do not argue that the regulations are not binding or that

they were not required to give notice compliant with the regulations before filing

suit. Instead, they argue that they satisfied the notice requirement because “Dyno

was notified of the need for remedial clean-up.” (Doc. 28 at 5; see Doc. 25 at 4

¶ 13). But the applicable regulations require much more for valid notice. 30 C.F.R.

§ 700.13(a); Ala. Admin. Code § 880-X-2A-.09. For one thing, the regulations

require that the person who intends to file suit notify regulatory authorities as well

as the alleged violator. 30 C.F.R. § 700.13(b); Ala. Admin. Code § 880-X-2A-

.09(2).

      MSR and Cedar Lakes do not allege that they notified anyone other than Dyno

Nobel about its dumping of explosive emulsion on their property, nor do they allege

that their notice to Dyno Nobel satisfied the requirements set out in the regulations.

(See Doc. 24 at 4). Accordingly, their allegations, even taken as true, do not establish

that they satisfied the notice requirement that is a prerequisite to filing suit. The

court therefore GRANTS the motion to dismiss and WILL DISMISS Counts Two

and Three WITHOUT PREJUDICE.

   III.    CONCLUSION

      The court GRANTS Dyno Nobel’s motion to dismiss Counts One, Two, and

Three. The court WILL DISMISS Count One WITH PREJUDICE. The court




                                           8
        Case 2:19-cv-01782-ACA Document 31 Filed 05/08/20 Page 9 of 9




WILL DISMISS Counts Two and Three WITHOUT PREJUDICE. The court

will enter a separate order consistent with this memorandum opinion.

      Count Four will proceed.

      DONE and ORDERED this May 8, 2020.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                        9
